Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 26, 2022, wherein claims 1, 13, and 36 are amended.  This application is a national stage application of PCT/CN2018/118232, filed November 29, 2018, which claims benefit of provisional applications CN201711249345.0, filed December 1, 2017, and CN201711486999.5, filed December 29, 2017.
Claims 1-3, 6, 11, 13, 18, 22, 25, 28, 31, 33-36, 38, 43-45, 47-50, 98, and 99 are pending in this application.
Claims 1-3, 6, 11, 13, 18, 22, 25, 28, 31, 33-36, 38, 43-45, 47-50, 98, and 99 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s arguments, submitted April 26, 2022, with respect to the rejection of claims 1-3, 6, 11, 13, 18, 22, 25, 28, 31, 33-36, 38, 43-45, 47-50, 98, and 99 under 35 USC 112(b) have been fully considered and found to be persuasive to overcome the rejection.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 26, 2022, with respect to the rejection of claims 1-3, 6, 11, 13, 18, 25, 28, 33-35, 38, 47, 98, and 99 under 35 USC 103 for being obvious over Weiler et al. in view of Aaronson et al., has been fully considered and found to be persuasive to overcome the rejection as the claims have been amended to require a specific linking group structure.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 26, 2022, with respect to the rejection of claims 1-3, 6, 11, 13, 18, 25, 31, 33, 35, 36, 38, 47, 98, and 99 under 35 USC 103 for being obvious over Vargeese et al. in view of Aaronson et al., has been fully considered and found to be persuasive to overcome the rejection as the claims have been amended to require a specific linking group structure.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 11, 13, 18, 22, 33-36, 38, 43, 47, 49, 98, and 99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71, 74-80, 83-85, and 93-96 of copending Application No. 16/758720 (reference application, Pre-grant publication 2022/0049249, cited in PTO-892, herein referred to as ‘720) in view of Weiler et al. (PCT international publication WO2016/011123, reference of record in previous action) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘720 anticipate the claimed invention.
Specifically, claim 71 of ‘720 claims a double stranded oligonucleotide having a sense and antisense strand complimentary to a target mRNA, defined in dependent claim 79 to be a siRNA, wherein specific positions of the sense and antisense strand are 2’-fluoro modified, according to the same pattern as present claim 38.  Dependent claims 83-85 and 93 further specify that the siRNA is attached to a conjugate group which has the same structure recited in present claims 1-3, 6, 11, 13, 18, and 22.  Claims 74-75 of ‘720 specify that the oligonucleotide comprises certain additional sequences identical to those described in claims 33-34.  Claim 76 of ‘720 specifies the presence of 2’- methoxy groups as recited in present claim 43.  Claim 77 of ‘720 specifies the presence of a phosphorothioate linkage as recited in present claim 47.  Claim 78 of ‘720 specifies the presence of a 5’- phosphate as recited in claim 49.  Claims 80 and 94-96 of ‘720 specify methods for specifically inhibiting the ApoC3 gene and treating diseases including dyslipidemia, as recited in present claims 98 and 99.
While the claims of ‘720 do not specifically recite the nucleotide sequence CAAUAAAGCUGGACAAGAZ and its complimentary sequence described in the present claims, as discussed previously under 35 USC 103, Weiler et al. discloses this sequence as one of a number of sequences useful for inhibiting expression of the ApoC3 gene.  Therefore one of ordinary skill in the art would have found it to be obvious to use this sequence in the conjugates claimed by ‘720 to accomplish this same purpose as the claimed conjugates of ‘720 represent an improvement to be applied to existing siRNA molecules.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  This rejection cannot be held in abeyance, as ‘720 has the same effective filing date as the present application.  Because Applicant did not specifically argue against the merits of the rejection, it is made final.

Conclusion
Claims 1-3, 6, 11, 13, 18, 22, 33-36, 38, 43, 47, 49, 98, and 99 are rejected.  Claims 25, 28, 31, 44, 45, 48, and 50 are objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/24/2022